Exhibit 10.45

CONFORMED COPY

WebMD Health Corp.

395 Hudson St.

New York, NY 10014

As of November 2, 2016

Steven L. Zatz, M.D.

c/o WebMD Health Corp.

395 Hudson St. – 4th Floor

New York, NY 10014

Re:     Amended and Restated Employment Agreement

Dear Steve:

This letter (“Letter Agreement”) sets forth the terms of your continued
employment with WebMD Health Corp. (the “Company” or “WebMD Health”), effective
as of the date first above written (“Effective Date”), and replaces, in its
entirety, the Employment Agreement entered into between you and the Company,
dated as of July 14, 2005, as amended (the “Prior Agreement”).

1. Position and Responsibilities. As of September 19, 2016, you have served in
the position of Chief Executive Officer of the Company. As Chief Executive
Officer, you report to the Board of Directors of the Company and assume and
discharge such responsibilities as are commensurate with such position. During
your employment with the Company, you will devote your full business time to
your duties and responsibilities and will perform them faithfully and diligently
in accordance with the terms of this Letter Agreement, subject to permitted
absence in accordance with the Company’s vacation policy. In addition, you will
continue to comply with and be bound by the operating policies, procedures and
practices of the Company including, without limitation, the Code of Conduct, in
effect from time to time during your employment. You will continue to report to
the Company’s headquarters located in New York, NY. You acknowledge that you are
required to travel in connection with the performance of your duties but you
will not be required to relocate outside the New York metropolitan area without
your consent.

2. Compensation.

(a) Effective as of November 2, 2016, your base salary (“Base Salary”) will
increase to $575,000 annually, payable in accordance with the Company’s
prevailing payroll practices.

(b) You will be eligible for an annual bonus, the target of which will continue
to be 150% of your Base Salary, but which amount will be determined in the sole
discretion of the Compensation Committee, and which may include deferral of all
or a portion of such bonus into the Company’s Supplemental Bonus Plan. Such
bonus may be subject to the terms of a bonus plan that is applicable to
executive officers. Subject to Section 5(a), 5(b) (with respect to any bonuses
awarded under the Company’s Supplemental Bonus Plan) and (d), the bonus will be
paid when such bonuses are paid to other executive officers, so long as you are
employed on the payment date.



--------------------------------------------------------------------------------

3. Other Benefits. You will continue to be entitled to receive the standard
employee benefits made available by the Company to its employees to the full
extent of your eligibility. You will be entitled to vacation consistent with the
Company’s vacation policy. During your employment, you will be permitted, to the
extent eligible, to participate in any group medical, dental, life insurance and
disability insurance plans, or similar benefit plan of the Company that is
available to employees generally. Participation in any such plan will be
consistent with your rate of compensation to the extent that compensation is a
determinative factor with respect to coverage under any such plan. The Company
will reimburse you for all reasonable expenses actually incurred or paid by you
in the performance of your services on behalf of the Company, upon prior
authorization and approval in accordance with the Company’s expense
reimbursement policy as from time to time in effect.

4. WebMD Health Equity.

(a) On November 2, 2016 (the “2016 Equity Grant Date”), the Compensation
Committee approved and you were granted a nonqualified option (the “2016 Stock
Option”) to purchase 150,000 shares of WebMD Health’s common stock under the
terms of the WebMD Health Corp. Amended and Restated 2005 Long Term Incentive
Plan (the “Equity Plan”). The per share exercise price is equal to the closing
price of the Company’s common stock on the 2016 Equity Grant Date. One third of
the 2016 Stock Option will vest on each of the second, third and fourth
anniversary of the 2016 Equity Grant Date, subject to your continued employment
on such vesting date, except as provided in Section 5(b). The 2016 Stock Option
will have a term of ten (10) years, subject to earlier termination in the event
of termination of employment in accordance with the Equity Plan and subject to
Section 5(b). The 2016 Stock Option will be evidenced by the Company’s form of
option agreement.

(b) On the 2016 Equity Grant Date, the Compensation Committee approved and you
were granted 30,000 shares of restricted stock of WebMD Health (the “2016
Restricted Stock Grant”) under the terms of the Equity Plan. One-third of the
2016 Restricted Stock Grant shall vest and the restrictions thereon lapse on
each of the second, third and fourth anniversary of the 2016 Equity Grant Date,
subject to your continued employment on each such vesting date and subject to
Section 5(b). The 2016 Restricted Stock Grant will be evidenced by the Company’s
form of restricted stock agreement.

(c) On the 2016 Equity Grant Date, the Compensation Committee approved and you
were granted, 30,000 shares of WebMD Health performance-based restricted stock
(the “2016 Performance-Based Restricted Stock Grant”) under the terms of the
Equity Plan. The 2016 Performance-Based Restricted Stock Grant will vest and the
restrictions thereon lapse based on the achievement of specified performance
goals established by the Compensation Committee and separately communicated to
you, subject to your continued employment on the last day of the performance
cycle, December 31, 2019, except as provided in Section 5(b). The 2016
Performance-Based Restricted Stock Grant will be evidenced by the
Performance-Based Restricted Stock Award Agreement separately provided to you.

(d) The parties acknowledge that Executive continues to hold prior grants of
options and restricted stock and they remain in effect in accordance with their
terms, subject to Section 5 below.

 

2



--------------------------------------------------------------------------------

5. Termination of Employment.

(a) In the event of the termination of your employment by the Company without
Cause or by you for Good Reason (as such terms are defined on Annex A attached
hereto), subject to Section 5(d) below and your continued compliance with your
Restrictive Covenant Agreements (as defined below), (i) you will continue to
receive, as severance, your Base Salary in effect on the date of such
termination for a period of twelve (12) months; (ii) if you timely elect to
continue your health coverage through COBRA, the Company will reimburse you for
the cost of your COBRA for a period of twelve (12) months from the date of
termination, or, if earlier, until such time as you are no longer eligible for
COBRA or are otherwise eligible for comparable coverage with a subsequent
employer, which reimbursement shall be made within thirty (30) days after you
provide evidence of your payment of such premiums, which evidence shall be
provided no later than thirty (30) days after payment, and which reimbursement
shall be treated as a taxable bonus; and (iii) if your termination date is
effective on or after July 1 of any calendar year but before the payment of
bonuses for any such year, you shall be entitled to the bonus that you would
have received for such year at the time that bonuses are paid to other executive
officers of the Company, but in no event later than March 15 of the year
following the year to which the bonus relates. You shall promptly notify the
Company if you become eligible for comparable coverage with another employer as
described in Section
5(a)(ii) above.

(b) In the event of the termination of your employment without Cause or by you
for Good Reason, in each case, following a Change of Control of WebMD Health (as
defined below), in addition to the payments set forth in Section 5(a) above and
subject to Section 5(d) below and your continued compliance with your
Restrictive Covenant Agreements, (i) you shall be entitled to receive the amount
held (if any) on your behalf in the Company’s Supplemental Bonus Plan and Trust
within 10 business days of the effectiveness of the Release specified in Section
5(d) and (ii) all of your Existing Equity (as defined on Annex A) which remains
outstanding at the time of such termination will be deemed fully vested on the
date of termination, and the Existing Options (as defined on Annex A) shall
remain outstanding as if you remained in the employ of the Company through the
first anniversary of the date of termination (but no longer than the originally
scheduled expiration date), other than the option granted on March 25, 2015
which, in such event, shall remain outstanding through the expiration of the
originally scheduled term consistent with the original terms of such grant. Upon
a Change of Control of WebMD Health, the Performance Share Award shall be
treated as fully satisfying the Performance Criteria specified therein. The term
“Change of Control of WebMD Health” shall have the meaning ascribed to such term
in the Equity Plan.

In addition, you may resign your employment without Good Reason at any time
following the one year anniversary of a Change of Control of WebMD Health and
receive the payments and benefits set forth above in Section 5(b) other than the
option and restricted stock grants made on March 25, 2015 (for the sake of
clarity, the vesting of such grants will accelerate if terminated without Cause
or for Good Reason following a Change of Control but will not be accelerated and
the option will not have the longer post termination exercise period if you
resign following the one year anniversary of a Change of Control without Good
Reason (in that event, it is treated as a standard resignation), subject to
Section 5(d) and your continued compliance with all Restrictive Covenant
Agreements.

 

3



--------------------------------------------------------------------------------

(c) In the event of termination of your employment for any reason other than by
the Company without Cause or by you for Good Reason (or as provided in the
second paragraph of Section 5(b)), you will receive compensation earned through
the date of termination and your rights with respect to your stock option and
restricted stock grants (including the 2016 Performance-Based Restricted Stock
Grant) will be as specified in the applicable option or restricted stock
agreements.

(d) In order to receive any of the benefits described in Section 5(a) or 5(b)
under this Letter Agreement (the “Severance Benefits”), you must (i) execute and
deliver to the Company a release of claims satisfactory to the Company (but
which will not require release of any Company payments due to you that are
otherwise payable at the date of termination of this Letter Agreement) within
the time prescribed therein but in no event later than fifty (50) days of the
date of your termination of employment and (ii) not revoke such release pursuant
to any revocations rights afforded by law. The Company shall provide to you the
form of release no later than three (3) days following your termination of
employment. If you do not timely execute and deliver to the Company such
release, or if you execute such release but revoke it, no Severance Benefits
shall be paid.

(e) The Severance Benefits described in Section 5(a)(i) above shall be paid,
minus applicable deductions, including deductions for tax withholding, in equal
payments on the regular payroll dates during the one-year period following your
termination of employment. Commencement of payments of the Severance Benefits
described in Section 5(a)(i) shall begin on the first payroll date that occurs
in the month that begins at least 60 days after the date of your termination of
employment, but which may be accelerated by no more than 30 days (the “Starting
Date”); provided that you have satisfied the requirements of Section 5(d) of
this Letter Agreement. The first payment on the payment Starting Date shall
include those payments that would have previously been paid if the payments of
the Severance Benefits described in Section 5(a)(i) had begun on the first
payroll date following your termination of employment. This timing of the
commencement of benefits is subject to Section 6 below.

(f) For purposes of this Letter Agreement, “termination of employment” shall
mean a “separation of service” as defined in Section 409A of the Internal
Revenue Code of 1986, as amended, (the “Code”) and Treasury Regulations
Section 1.409A-I(h) without regard to the optional alternative definitions
available thereunder.

(g) All Severance Benefits shall be completed by, and no further Severance
Benefits shall be payable after, December 31 of the second taxable year
following the year in which your termination of employment occurs.

(h) Your entitlement to the payments of the Severance Benefits described in
Section 5(a)(i) shall be treated as the entitlement to a series of separate
payments for purposes of Section 409A of the Code.

(i) In the event of the termination of your employment for any reason, you shall
immediately be deemed to have resigned from any and all officer or director
positions of the Company (or any subsidiary or affiliate thereof) in which you
serve.

 

4



--------------------------------------------------------------------------------

6. Section 409A.

(a) Potential Six-Month Delay. Notwithstanding any other provisions of the
Letter Agreement, any payment of the Severance Benefits under this Letter
Agreement that the Company reasonably determines is subject to
Section 409A(a)(2)(B)(i) of the Code shall not be paid or payment commenced
until the later of (i) six (6) months after the date of your termination of
employment (or, if earlier, your death) and (ii) the Starting Date. On the
earliest date on which such payments can be commenced without violating the
requirements of Section 409A(a)(2)(B)(i) of the Code, you shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence.

(b) Savings Clause. It is intended that any amounts payable under this Letter
Agreement shall either be exempt from or comply with Section 409A of the Code
(including Treasury regulations and other published guidance related thereto) so
as not to subject you to payment of any additional tax, penalty or interest
imposed under Section 409A of the Code. The provisions of this Letter Agreement
shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Section 409A of the Code yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to you.
Notwithstanding the foregoing, the Company makes no representation or warranty
and shall have no liability to you or to any other person if any of the
provisions of this Letter Agreement are determined to constitute deferred
compensation subject to Section 409A, but that do not satisfy an exemption from,
or the conditions of, that section.

7. Restrictive Covenants. As a condition to the effectiveness of this Letter
Agreement, you will be required to sign the attached the Restrictive Covenant
Agreement. You acknowledge that you continue to be bound by and will comply with
the Trade Secret and Proprietary Information Agreement (“TSPI”) annexed to your
Prior Agreement (which TSPI shall survive the termination of the Prior
Agreement), and all such similar TSPI or Restrictive Covenant Agreements that
are annexed to any equity agreement to which you are bound (collectively with
the Restrictive Covenant Agreement attached hereto, the “Restrictive Covenant
Agreements”).

8. Conflicting Employment. You agree that, during your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during your employment, nor will you engage in
any other activities that conflict with your obligations to the Company. With
the prior written approval of the Company, which will not be unreasonably
withheld, you may serve on the Board of Directors of other companies, and
provided that such service does not affect or conflict with the services to be
provided under this Agreement.

9. At-Will Employment. You acknowledge that your employment with the Company is
for an unspecified duration that constitutes at-will employment, and that either
you or the Company can terminate this relationship at any time, with or without
Cause and with or without notice, subject to the consequences set forth in this
Letter Agreement.

10. General Provisions.

(a) You will be covered by the Company’s director and officer insurance policy
to the same extent as other similarly situated employees of the Company.

 

5



--------------------------------------------------------------------------------

(b) This Letter Agreement and the terms of your employment will be governed by
the laws of New York, applicable to agreements made and to be performed entirely
within such state and the courts sitting in New York, New York shall have
exclusive jurisdiction for the purposes of adjudicating any disputes under this
Letter Agreement.

(c) This Letter Agreement (including its Annexes) as well as the Equity Plan,
equity agreements and Restrictive Covenant Agreements referenced herein, set
forth the entire agreement and understanding between the Company and you
relating to its subject matter and supersede all verbal discussions and prior
agreements (except as otherwise set forth herein) between us.

(d) This Letter Agreement will be binding upon your heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company and its permitted successors and assigns.

(e) All payments pursuant to this Letter Agreement will be subject to applicable
withholding taxes.

(f) This Letter Agreement may not be assigned by the Company without your prior
written consent; provided however that this Letter Agreement may be assigned by
the Company without your prior written consent to any successor to the business
of the Company, by operation of law, merger or otherwise or to any affiliate of
the Company.

Please acknowledge and confirm your acceptance of this amendment and restatement
of your employment agreement by signing and returning one copy of this Letter
Agreement and the Restrictive Covenant Agreement to Douglas W. Wamsley,
Executive Vice President, Co-General Counsel, WebMD Health Corp., 395 Hudson St.
– 3rd Floor, New York, NY 10014.

WebMD Health Corp.

 

    /s/ Douglas W. Wamsley

By: Douglas W. Wamsley

ACCEPTANCE:

I accept the revised terms of my continued employment with WebMD Health Corp. as
set forth herein. I understand that this Letter Agreement does not constitute a
contract of employment for any specified period of time, and that either party,
with or without Cause and with or without notice, may terminate my employment
relationship (subject to the consequences set forth above).

 

    /s/ Steven L. Zatz, M.D.

Steven L. Zatz, M.D.

 

    11/3/16

Date Signed

 

6



--------------------------------------------------------------------------------

ANNEX A

“Cause ” will mean any of the following:

(i) your willful failure to perform your duties following written notice from
the Company detailing the specific acts and a thirty (30) day period of time to
remedy such failure;

(ii) any willful misconduct, violence or threat of violence that is injurious to
the Company in a material respect or any misconduct relating to your business
affairs, at any time, which will demonstrably reflect negatively upon the
Company or otherwise impair or impede its operations or reputation in any
material respect;

(iii) your breach of a material Company policy, which breach is not remedied (if
susceptible to remedy) following written notice by the Company detailing the
specific breach and a thirty (30) day period of time to remedy such breach;

(iv) any material breach by you of this Letter Agreement or the Restrictive
Covenant Agreements, which breach is not remedied (if susceptible to remedy)
following written notice by the Company or its designee detailing the specific
breach and a thirty (30) day period of time to remedy such breach;

(v) your conviction of a felony in respect of a dishonest or fraudulent act or
other crime of moral turpitude.

“Existing Equity” means all of the Existing Options, all of the shares of
restricted Common Stock and the Performance Share Grant held by you as of the
date of this Agreement, including the grants made on the 2016 Equity Grant Date.

“Existing Options” means all of the options to purchase shares of WebMD Health
held by you as of the date of this Agreement, including the options granted to
you on the 2016 Equity Grant Date.

A termination of employment by you for “Good Reason” means your resignation of
employment within one (1) year of the occurrence (without your written consent)
of any of the following conditions or events: (i) any material reduction in your
base salary, (ii) the Company removing you from the position of Chief Executive
Officer, (iii) any material breach by the Company of this Letter Agreement;
provided, however, that none of the foregoing conditions or events shall
constitute Good Reason unless (A) you shall have provided written notice to the
Company within ninety (90) days after the occurrence of such condition or event
describing the condition or event claimed to constitute Good Reason and (B) the
Company shall have failed to remedy the condition or event within thirty
(30) days of its receipt of such written notice; provided, however, that
notwithstanding anything to the contrary, you shall not have Good Reason and it
shall not be considered a breach of this Agreement if on or following a Change
of Control, you are not serving in the position of Chief Executive Officer so
long as you are engaged in transitional responsibilities and duties or otherwise
serve in a senior capacity.



--------------------------------------------------------------------------------

ANNEX B

RESTRICTIVE COVENANT AGREEMENT

In consideration of my employment with WebMD Health Corp. and/or any of its
corporate parents, subsidiaries, divisions, or affiliates, or the successors or
assigns of any of the foregoing (hereinafter referred to as the “Company”), I
hereby agree as follows:

1. Confidentiality.

a) Trade Secret and Proprietary Information. I understand and acknowledge that,
during the course of my employment with the Company and as a result of my having
executed this Restrictive Covenant Agreement (“Agreement”), I will be granted
access to valuable information relating to the business of the Company that
provides the Company with a competitive advantage (or that could be used to the
disadvantage of the Company by a Competitive Business) (as defined herein),
which is not generally known by, nor easily learned or determined by, persons
outside the Company (collectively “Trade Secret and Proprietary
Information”). The term “Trade Secret and Proprietary Information” shall
include, but shall not be limited to: (a) specifications, manuals, software in
various stages of development; (b) customer and prospect lists, and details of
agreements and communications with customers and prospects; (c) sales plans and
projections, product pricing information, acquisition, expansion, marketing,
financial and other business information and existing and future products and
business plans of the Company; (d) sales proposals, demonstrations systems,
sales material; (e) research and development; (f) computer programs; (g) sources
of supply; (h) identity of specialized consultants and contractors and Trade
Secret and Proprietary Information developed by them for the Company;
(i) purchasing, operating and other cost data; (j) special customer needs, cost
and pricing data; (k) employee information (including, but not limited to,
personnel, payroll, compensation and benefit data and plans); and (l) patient
information, including without limitation Protected Health Information as
defined in 45 C.F.R. 164.50, including all such information recorded in manuals,
memoranda, projections, reports, minutes, plans, drawings, sketches, designs,
formula books, data, specifications, software programs and records, whether or
not legended or otherwise identified by the Company as Trade Secret and
Proprietary Information, as well as such information that is the subject of
meetings and discussions and not recorded. Trade Secret and Proprietary
Information shall not include such information that I can demonstrate (i) is
generally available to the public (other than as a result of a disclosure by
me), (ii) was disclosed to me by a third party under no obligation to keep such
information confidential or (iii) was known by me prior to, and not as a result
of, my employment or anticipated employment with the Company.

b) Duty of Confidentiality. I agree at all times, both during and after my
employment with the Company, to hold all of the Trade Secret and Proprietary
Information in a fiduciary capacity for the benefit of the Company and to
safeguard all such Trade Secret and Proprietary Information. I also agree that I
will not directly or indirectly disclose or use any such Trade Secret and
Proprietary Information to any third person or entity outside the Company,
except as



--------------------------------------------------------------------------------

may be necessary in the good faith performance of my duties for the Company. I
further agree that, in addition to enforcing this restriction, the Company may
have other rights and remedies under the common law or applicable statutory laws
relating to the protection of trade secrets. Notwithstanding anything in this
Agreement to the contrary, I understand that I may disclose the Trade Secret and
Proprietary Information (i) to the extent required by applicable laws or
governmental regulations or judicial or regulatory process, provided that I give
the Company prompt notice of any and all such requests for disclosure so that it
has ample opportunity to take all necessary or desired action, to avoid
disclosure, unless such notice is prohibited by law and (ii) in connection with
reporting any possible violation of law or regulation to any governmental agency
charged with enforcing any laws, without having to get prior authorization from
or give notice to the Company.

In accordance with the Defend Trade Secrets Act of 2016 and notwithstanding
anything in this Agreement to the contrary, I understand that I will not be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that: (i) is made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, if solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. In addition, if I file a lawsuit
for retaliation by the Company for reporting a suspected violation of law, I may
disclose the Company’s trade secrets to my attorney and use such information in
the court proceeding if I (i) file any document containing the trade secret
under seal, and (ii) do not disclose the trade secret, except pursuant to court
order.

c) Company Property. I acknowledge that: (i) all Trade Secret and Proprietary
Information of the Company, (ii) computers, and computer-related hardware and
software, cell phones, beepers and any other equipment provided to me by the
Company, and (iii) all documents I create or receive in connection with my
employment with the Company, belong to the Company, and not to me personally
(collectively, “Company Property”). Such documents include, without limitation
and by way of non-exhaustive example only: papers, files, memoranda, notes,
correspondence, lists, e-mails, reports, records, data, research, proposals,
specifications, models, flow charts, schematics, tapes, printouts, designs,
graphics, drawings, photographs, abstracts, summaries, charts, graphs,
notebooks, investor lists, customer/client lists, and all other compilations of
information, regardless of how such information may be recorded and whether in
printed form or on a computer or magnetic disk or in any other medium. I agree
to return all Company Property (including all copies) to the Company immediately
upon any termination of my employment, and further agree that, during and after
my employment with the Company, I will not, under any circumstances, without the
Company’s specific written authorization in each instance, directly or
indirectly disclose Company Property or any information contained in Company
Property to anyone outside the Company, or otherwise use Company Property for
any purpose other than the advancement of the Company’s interests.

d) Unfair Competition. I acknowledge that the Company has a compelling business
interest in preventing unfair competition stemming from the intentional or
inadvertent use or disclosure of the Company’s Trade Secret and Proprietary
Information and Company Property.

 

2



--------------------------------------------------------------------------------

e) Investors, Other Third-Parties, and Goodwill. I acknowledge that all
third-parties (e.g., customers, vendors, investors and advertisers) I service or
propose to service while employed by the Company are doing business with the
Company and not me personally, and that, in the course of dealing with such
third-parties, the Company establishes goodwill with respect to each such
third-party that is created and maintained at the Company’s expense
(“Third-Party Goodwill”). I also acknowledge that, by virtue of my employment
with the Company, I have gained or will gain knowledge of the business needs of,
and other information concerning, third-parties, and that if such information
were used to solicit or service any such third-parties on my own behalf or on
behalf of a Competitive Business (as defined herein), the Company would be
competitively disadvantaged.

f) Intellectual Property and Inventions. I acknowledge that all developments,
including, without limitation, the creation of new products, conferences,
training/seminars, publications, programs, methods of organizing information,
inventions, discoveries, concepts, ideas, improvements, patents, trademarks,
trade names, copyrights, trade secrets, designs, works, reports, computer
software, flow charts, diagrams, procedures, data, documentation, and writings
and applications thereof relating to the past, present, or future business of
the Company that I, alone or jointly with others, may have discovered,
conceived, created, made, developed, reduced to practice, or acquired during my
employment with the Company (collectively, “Developments”) are works made for
hire and shall remain the sole and exclusive property of the Company, and I
hereby assign to the Company all of my rights, titles, and interest in and to
all such Developments, if any. I agree to disclose to the Company promptly and
fully all future Developments and, at any time upon request and at the expense
of the Company, to execute, acknowledge, and deliver to the Company all
instruments that the Company shall prepare, to give evidence, and to take any
and all other actions that are necessary or desirable in the reasonable opinion
of the Company to enable the Company to file and prosecute applications for, and
to acquire, maintain, and enforce, all letters patent, trademark registrations,
or copyrights covering the Developments in all countries in which the same are
deemed necessary by the Company. All data, memoranda, notes, lists, drawings,
records, files, investor and client/customer lists, supplier lists, and other
documentation (and all copies thereof) made or compiled by me or made available
to me concerning the Developments or otherwise concerning the past, present, or
planned business of the Company are Company Property, and will be delivered to
the Company immediately upon the termination of my employment with the Company.

2. Covenant Not to Compete with the Company.

a) I acknowledge that the business of the Company can be conducted anywhere in
the world and is not limited to a geographic scope or region, that its products,
programs and services are marketed throughout the United States, Canada, Europe,
Asia, Latin America and other geographic regions throughout the world, that the
Company competes in nearly all of its business activities with other individuals
or entities that are, or could be, located in nearly any part of the world and
that the nature of my services, position, and expertise are such that I am
capable of competing with the Company from nearly any location in the world.

 

3



--------------------------------------------------------------------------------

b) Accordingly, in order to protect the Company’s Trade Secret and Proprietary
Information and Third-Party Goodwill, I acknowledge and agree that during my
employment with the Company and for a period of one year after the date my
employment with the Company is terminated for any reason (the “Restricted
Period”), I will not, without the Company’s express written permission, directly
or indirectly (including through the Internet), own, control, manage, operate,
participate in, be employed by, or act for or on behalf of (as principal, agent,
employee, consultant, director or otherwise), any “Competitive Business” (as
defined herein) located anywhere within the geographic boundaries of the United
States, Canada, Europe, Asia, Latin America and the world.

c) For purposes of this Agreement “Competitive Business” will mean: (i) any
enterprise engaged in developing, selling or providing (via the internet or
other means) health or wellness information, decision support tools or services
or applications and/or communication services, directly or indirectly, to
consumers, health and/or benefit plan members or employees or healthcare
professionals, including but not limited to products or services that provide
information on diseases, conditions or treatments, store health care
information, assess personal health status, and/or assist in making informed
benefit, provider or treatment choices; and (ii) any enterprise engaged in any
other type of business in which the Company is also engaged, or plans to be
engaged, so long as I am directly involved in such business or planned business
on behalf of the Company. Notwithstanding the foregoing, I understand that I may
have an interest consisting of publicly traded securities constituting less than
1 percent of any class of publicly traded securities in any public company
engaged in a Competitive Business, so long as I am not employed by, do not
consult with, or become a director of or otherwise engage in any activities for,
such company.

3. Non-Solicitation of Employees, Customers. In order to protect the Company’s
Trade Secret and Proprietary Information and Third-Party Goodwill, during the
Restricted Period, I will not, without the Company’s express written permission,
directly or indirectly:

a) solicit, induce, hire, engage, or attempt to hire or engage any employee or
independent contractor of the Company, or in any other way interfere with the
Company’s employment or contractual relations with any of its employees or
independent contractors, nor will I solicit, induce, hire, engage or attempt to
hire or engage any individual who was an employee of the Company at any time
during the one (1) year period immediately prior to the termination of my
employment with the Company; and

b) contact, call upon, encourage or solicit, on behalf of a Competitive
Business, any existing or prospective client, or customer of the Company who I
serviced, or otherwise developed a relationship with, or about whom I obtained
confidential information as a result of my employment with the Company, nor will
I attempt to divert or take away from the Company the business of any such
client or customer.

4. Injunctive Remedies. I acknowledge and agree that the restrictions contained
in this Agreement are reasonably necessary to protect the legitimate business
interests of the Company, and that any violation of any of the restrictions will
result in immediate and irreparable injury to the Company for which monetary
damages will not be an adequate remedy. I further

 

4



--------------------------------------------------------------------------------

acknowledge and agree that if any such restriction is violated, the Company will
be entitled to immediate relief enjoining such violation (including, without
limitation, temporary and permanent injunctions, a decree for specific
performance, and an equitable accounting of earnings, profits, and other
benefits arising from such violation) in any court having jurisdiction over such
claim, without the necessity of showing any actual damage or posting any bond or
furnishing any other security, and that the specific enforcement of the
provisions of this Agreement will not diminish my ability to earn a livelihood
or create or impose upon me any undue hardship. I also agree that any request
for such relief by the Company shall be in addition to, and without prejudice
to, any claim for monetary damages that the Company may elect to assert. In
addition, the Restricted Period shall be extended for a period of time equal to
the period of time during which I breached the restrictions contained herein.

5. Severability Provision. I acknowledge and agree that the restrictions imposed
upon me by the terms, conditions, and provisions of this Agreement are fair,
reasonable, and reasonably required for the protection of the Company. In the
event that any part of this Agreement is deemed invalid, illegal, or
unenforceable, all other terms, conditions, and provisions of this Agreement
shall nevertheless remain in full force and effect. In the event that the
provisions of any of Sections 1, 2, or 3 of this Agreement relating to the
geographic area of restriction, the length of restriction or the scope of
restriction shall be deemed to exceed the maximum area, length or scope that a
court of competent jurisdiction would deem enforceable, said area, length or
scope shall, for purposes of this Agreement, be deemed to be the maximum area,
length of time or scope that such court would deem valid and enforceable, and
that such court has the authority under this Agreement to rewrite (or
“blue-pencil”) the restriction(s) at-issue to achieve this intent.

6. Non-Waiver. Any waiver by the Company of my breach of any term, condition, or
provision of this Agreement shall not operate or be construed as a waiver of the
Company’s rights upon any subsequent breach.

7. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY LITIGATION ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN
ANY WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY
LITIGATION CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN), OR ACTION OF THE COMPANY OR ME, OR ANY EXERCISE BY
THE COMPANY OR ME OF OUR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY
RELATING TO THIS AGREEMENT. I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE COMPANY TO ISSUE AND ACCEPT THIS AGREEMENT.

8. Notice to Future Employers. For a period of two (2) years after my employment
with the Company ends, I will inform each new employer, prior to accepting
employment, of the existence and details of the covenants contained in this
Annex A and will provide each such employer with a copy of this Annex.

 

5



--------------------------------------------------------------------------------

9. Assignment. The Company shall have the right to assign its rights and
obligations under this Annex A without my consent. I acknowledge that I may not
assign my obligations herein.

RESTRICTIVE COVENANT AGREEMENT ACCEPTANCE

I understand and accept the restrictions and obligations imposed upon me by the
terms, conditions, and provisions set forth in this Restrictive Covenant
Agreement and agree to abide by same.

 

    /s/ Steven L. Zatz, M.D.

Steven L. Zatz, M.D.

 

6